Title: To Thomas Jefferson from Lewis A. Tarascon, 13 January 1806
From: Tarascon, Lewis A.
To: Jefferson, Thomas


                        
                            Sir!
                            
                            Philadelphia january 13th. 1806.
                        
                        in the Name of the house of Tarascon jr. js. Berthoud
                            & Co. which I represent, I take the liberty of offering you the homage of a plan which the intimate conviction of
                            success that actual Experience has taught us to entertain has induced us to present to our fellow Citizens for their
                            Concurrence. We are happy to add, that the plan, as far as it is yet known, has been Approved of, and that we have
                            reasonable hopes of its being Carried into Execution by the Enterprizing inhabitants of this City.
                        A plan which, tho’ on the face of it of a Merely Commercial Nature, promises to be productive of political
                            Consequences which, we dare think, will be highly advantageous to the American union, Ought to be presented to you, not
                            only as to the chief Magistrate, but as to the father of our Country, and as the principal promoter of Every rational
                            Scheme for its improvement. Should it Succeed in obtaining your approbation, its Authors will be highly Gratified And the
                            undertaking itself will receive a powerful Support from your distinguished and enlightened patronage. 
                  I have the honor to
                            be with the Greatest Respect and Esteem Sir Your Most devoted and humble Servant
                        
                            L. A. Tarascon
                            
                        
                    